EQUICAP, INC.
5528 Westcott Circle
Frederick, MD 21703
 
March 7, 2007


Thomas W. Colligan
5528 Westcott Circle
Frederick, MD 21703


Re: Indemnification as a Director of Equicap, Inc.


Dear Mr. Colligan:


As you know, Equicap, Inc. (the “Corporation”) closed (the “Closing”) a share
exchange transaction with Usunco Automotive Limited, today. You were a director
and officer of the Corporation prior to the Closing. At the Closing, you
tendered your resignation, effective immediately, from all offices that you hold
with the Corporation, and from your position as a director of the Corporation,
effective automatically as of the 10th day (the “Interim Period”) following the
date that the Corporation mails out an information statement to its stockholders
that complies with Rule 14f-1 of the Securities Exchange Act of 1934 and files
the same with the Securities and Exchange Commission. Also at the Closing, Peter
Wang was appointed as a director of the Corporation and as the Corporation’s
Chairman and Chief Executive Officer.


You have agreed to remain as a director of the Corporation during the Interim
Period and to review and consider as a director of the Corporation certain
actions that the Corporation plans to take, including, without limitation, the
filing of a Registration Statement on Form S-1 covering the resale of certain
securities on behalf of certain stockholders of the Corporation (the
“Registration Statement”), if the Registration Statement is filed during the
Interim Period.


In consideration for your agreement to remain as a director of the Corporation
during the Interim Period, the Corporation agrees to indemnify you as specified
below.


1. Indemnification. The Corporation shall indemnify, defend and hold you
harmless from and against any damages, liabilities, losses, taxes, fines,
penalties, proceedings, suits, damages, deficiencies, costs, and expenses
(including, without limitation, interest at the highest rate permitted by law,
reasonable fees of counsel) of any kind or nature whatsoever (whether or not
arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) (collectively, “Losses”),
which may be sustained or suffered by you arising out of or in connection with
any of the following matters:
 
(a) Any action that you take during the Interim Period on behalf of the
Corporation as a director of the Corporation or as an agent of the Corporation
at the direction of the board of directors; and
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Your execution and delivery of any board consents, information statements,
reports or other documents filed with the U.S. Securities and Exchange
Commission., including the Registration Statement on behalf of the Corporation.
 
2. Limitation on Indemnification. Notwithstanding the foregoing, the
indemnification obligations of the Corporation will not apply to any Losses that
arise as the result of your willful misconduct or gross negligence nor shall it
apply to Losses arising from information provided to the Corporation or its
agents in writing by your affiliates for inclusion in the Registration
Statement. Furthermore, the indemnification obligations of the Corporation shall
not affect any obligations that you or any of your affiliates may have to
indemnify the Corporation as a result of information contained in the
Registration Statement regarding your affiliate’s participation in the offering
as a selling stockholder.
 
3. Governing Law and Consent to Jurisdiction. This Agreement shall be construed
under and governed by the internal laws of the State of New York without regard
to its conflict of laws provisions. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in a New York
federal court and each of the parties hereto (i) waives any objection which such
party may now or hereafter have to the venue for any such action or proceeding
and (ii) irrevocably and unconditionally accepts, with regard to any such action
or proceeding, the personal jurisdiction of such courts and waives any defense
or objection that it might otherwise have to such court’s exercise of personal
jurisdiction with respect to it. A final judgment in any such action or
proceeding shall be conclusive and may be enforced in another jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or, if any action or proceeding cannot be instituted
in any federal court in New York to commence any such legal proceedings or
otherwise proceed against any other party in any other jurisdiction.
 
4. Modifications; Waiver. This Agreement may not be altered or modified without
the express prior written consent of the parties hereto. No course of conduct
shall constitute a waiver of any terms or conditions of this Agreement, unless
such waiver is specified in writing, and then only to the extent so specified. A
waiver of any of the terms and conditions of this Agreement on one occasion
shall not constitute a waiver of the other terms of this Agreement, or of such
terms and conditions on any other occasion.
 
5. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or the other provisions of this
Agreement. Nothing contained herein shall be deemed to prohibit any party from
seeking equitable relief, such as specific performance or other similar
remedies, from a court of competent jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Counterparts; Facsimile Execution. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 

       
Sincerely,
 
Equicap, Inc.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
3

--------------------------------------------------------------------------------

 